DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Provided is a super-resolution holographic microscope” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 is objected to because of the following informalities: “wherein the plurality of hologram images are generated in based on at least one of a position of the wafer and an angle of the mirror being different from each other” should be “wherein the plurality of hologram images . Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “the first piece of diffracted light” should be “the first diffracted light”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asundi et al (US 20090091811) in view of Naulleau et al (US 6,100,978) further in view of Miyazaki et al (US 5,170,063).

As to claim 1, Asundi discloses a super-resolution holographic microscope comprising (FIG. 1, holographic microscope 100): 
a light source configured to emit input light (FIG. 1, laser 102); 
a beam splitter configured to split the input light into first light and second light (FIG. 1, beam splitter 106; see [0050], A beam splitter 106 separates the diverging beam; reflecting a portion towards an object 104 and transmitting a portion to a reflector 108); 
(FIG. 1, mirror 108; see [0050], [0055]); 
a an object is configured to be arranged (FIG. 1, object 104 arranged on 114; see [0050]); and 
a camera configured to receive the first light reflected by the mirror and the second light reflected by the object object (FIG. 1, CCD 110; see [0050], [0058]-[0060]). 
Asundi fails to explicitly disclose using a diffraction grating to split the input light into the first light and the second light; and that the object is a wafer.
However, it is well-known in the art to use a diffraction grating to split the input light into the first light and the second light as evidenced by Naulleau (FIG. 1C, grating 18 splits light beam from light source 17 into beam 110 and beam 112).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to use a diffraction grating to split the input light into the first light and the second light in order to greatly improve the optical throughput of the system and add phase-shifting capability (Naulleau; col. 3, lines 12-14).
The combination of Asundi and Naulleau fails to explicitly disclose that the object is a wafer.
However, Miyazaki teaches that the object is a wafer (FIG. 4, wafer 9).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Asundi and Naulleau using Miyazaki teachings to use a wafer as the object in order to detect defects on a wafer (Miyazaki; Abstract; col. 2, lines 46-52; col. 3, lines 10-15).

claim 2, Asundi as modified by Naulleau and Miyazaki further discloses wherein the input light is directly incident on the diffraction grating (FIG. 1). 

As to claim 3, Asundi as modified by Naulleau and Miyazaki further discloses wherein the first light provided from the diffraction grating is directly incident on the mirror (FIG. 1). 

As to claim 4, Asundi as modified by Naulleau and Miyazaki further discloses wherein the second light provided from the diffraction grating is directly incident on the wafer (FIG. 1). 

As to claim 5, the combination of Asundi, Naulleau and Miyazaki further discloses wherein the diffraction grating is a transmissive-type (Naulleau; FIG. 1C). 

As to claim 7, the combination of Asundi, Naulleau and Miyazaki further discloses wherein the first light is zeroth-order diffracted light (Naulleau; see col 8, lines 31-35; col. 15, lines 6-10).

As to claim 8, the combination of Asundi, Naulleau and Miyazaki further discloses wherein the second light is first-order diffracted light (Naulleau; see col 8, lines 31-35; see col. 15, lines 6-10). 

As to claim 9, the combination of Asundi, Naulleau and Miyazaki further discloses wherein the wafer stage is configured to move a position of the wafer, and wherein the camera is (see [0053], [0080]-[0081]). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asundi et al (US 20090091811) in view of Naulleau et al (US 6,100,978) further in view of Miyazaki et al (US 5,170,063) further in view of Bouma et al (US 20100254414).

As to claim 6, the combination of Asundi, Naulleau and Miyazaki fails to explicitly disclose wherein the diffraction grating is a reflective-type. 
However, Bouma teaches wherein the diffraction grating is a reflective-type (FIG. 1B, diffraction grating 16; see [0039]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Asundi, Naulleau and Miyazaki using Bouma’s teachings to include wherein the diffraction grating is a reflective-type in order to separate the beam of light into a plurality of wavelengths of light having a number of directions and to direct portions of light having different wavelengths in equal angular directions or displacements with respect to an optical axis (Bouma; [0039]).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asundi et al (US 20090091811) in view of Naulleau et al (US 6,100,978) further in view of Miyazaki et al (US 5,170,063) further in view of Cuche et al (US 6,262,818).

claim 10, the combination of Asundi, Naulleau and Miyazaki fails to explicitly disclose wherein the mirror is further configured to rotate at rotation angles, and wherein the camera is further configured to generate the plurality of hologram images corresponding to the rotation angles of the mirror. 
However, Cuche teaches wherein the mirror is further configured to rotate at rotation angles, and wherein the camera is further configured to generate the plurality of hologram images corresponding to the rotation angles of the mirror (FIG. 2B; col. 10, lines 23-25, 34-35; col. 23, lines 53-58).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Asundi, Naulleau and Miyazaki using the teachings of Cuche to include wherein the mirror is further configured to rotate at rotation angles, and wherein the camera is further configured to generate the plurality of hologram images corresponding to the rotation angles of the mirror in order to record off-axis holograms, the off-axis geometry advantageously permits to separate the zero order of diffraction, the real image and the twin image during the reconstruction, (Cuche; col. 7, lines 29-32; col. 10, lines 23-25, 34-35; col. 23, lines 53-58).

Claims 11-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asundi et al (US 20090091811) in view of Naulleau et al (US 6,100,978) further in view of Miyazaki et al (US 5,170,063) and further in view of Kim (US 20080137933).

As to claim 11, Asundi discloses a super-resolution holographic microscope comprising: 
(FIG. 1, laser 102);
a (FIG. 1, beam splitter 106; see [0050], A beam splitter 106 separates the diverging beam; reflecting a portion towards an object 104 and transmitting a portion to a reflector 108);
a mirror configured to reflect the first diffracted light (FIG. 1, mirror 108; see [0050], [0055]);
a an object is configured to be arranged (FIG. 1, object 104 arranged on 114; see [0050]);
a camera configured to receive the first light reflected by the mirror and the second light reflected by the object to generate a plurality of hologram images (FIG. 1, CCD 110; see [0050], [0058]-[0060]); and 
wherein a lens is not arranged on each of an optical path of the input light, an optical path of the first light, and the optical path of the second light (FIG. 1). 
Asundi fails to explicitly disclose using a diffraction grating configured to receive the input light and output first diffracted light and second diffracted light; that the object is a wafer; and a processor configured to generate a super-resolution hologram image based on the plurality of hologram images.
However, it is well-known in the art to use a diffraction grating configured to receive the input light and output first diffracted light and second diffracted light as evidenced by Naulleau (FIG. 1C, grating 18 splits light beam from light source 17 into beam 110 and beam 112).
(Naulleau; col. 3, lines 12-14).
The combination of Asundi and Naulleau fails to explicitly disclose that the object is a wafer; and a processor configured to generate a super-resolution hologram image based on the plurality of hologram images.
However, Miyazaki teaches that the object is a wafer (FIG. 4, wafer 9).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Asundi and Naulleau using Miyazaki teachings to use a wafer as the object in order to detect defects on a wafer (Miyazaki; Abstract; col. 2, lines 46-52; col. 3, lines 10-15).
The combination of Asundi, Naulleau and Miyazaki fails to explicitly disclose a processor configured to generate a super-resolution hologram image based on the plurality of hologram images.
However, Kim teaches a processor configured to generate a super-resolution hologram image based on the plurality of hologram images (FIG. 8 and [0170], numerical processing and image rendering performed in a dedicated computer system; see Abstract and [0164], Numerical superposition of a plurality of holographic fields taken with varying wavelengths provides high resolution microscopic three-dimensional imaging; see also [0248], [0267], [0272]).
(Kim; [0230], [0233]).

As to claim 12, the combination of Asundi, Naulleau, Miyazaki and Kim further discloses wherein a resolution of the super-resolution hologram image generated by the processor is greater than a resolution of the plurality of hologram images generated by the camera (Kim; see [0190]; see also [0248], [0267], [0272]). 

As to claim 16, Asundi discloses a super-resolution holographic microscope comprising: 
a light source configured to generate input light and emit the input light that is generated (FIG. 1, laser 102);
a beam splitter configured to receive the input light and output first light and second light (FIG. 1, beam splitter 106; see [0050], A beam splitter 106 separates the diverging beam; reflecting a portion towards an object 104 and transmitting a portion to a reflector 108);  
(FIG. 1, mirror 108; see [0050], [0055]);
a an object is configured to be arranged (FIG. 1, object 104 arranged on 114; see [0050]);
a camera configured to receive the first light reflected by the total-reflection mirror and the second light reflected by the object to generate a plurality of hologram images (FIG. 1, CCD 110; see [0050], [0058]-[0060]); and 
wherein a lens and a beam splitter are not arranged on each of an optical path of the input light, an optical path of the first light, and the optical path of the second light (FIG. 1). 
Asundi fails to explicitly disclose using a diffraction grating configured to receive the input light and output first diffracted light and second diffracted light; that the object is a wafer; and a processor configured to generate a super-resolution hologram image based on the plurality of hologram images.
However, it is well-known in the art to use a diffraction grating configured to receive the input light and output first diffracted light and second diffracted light as evidenced by Naulleau (FIG. 1C, grating 18 splits light beam from light source 17 into beam 110 and beam 112).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to use a diffraction grating configured to receive the input light and output first diffracted light and second diffracted light in order to greatly improve the optical throughput of the system and add phase-shifting capability (Naulleau; col. 3, lines 12-14).

However, Miyazaki teaches that the object is a wafer (FIG. 4, wafer 9).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Asundi and Naulleau using Miyazaki teachings to use a wafer as the object in order to detect defects on a wafer (Miyazaki; Abstract; col. 2, lines 46-52; col. 3, lines 10-15).
The combination of Asundi, Naulleau and Miyazaki fails to explicitly disclose a processor configured to generate a super-resolution hologram image based on the plurality of hologram images.
However, Kim teaches a processor configured to generate a super-resolution hologram image based on the plurality of hologram images (FIG. 8 and [0170], numerical processing and image rendering performed in a dedicated computer system; see Abstract and [0164], Numerical superposition of a plurality of holographic fields taken with varying wavelengths provides high resolution microscopic three-dimensional imaging; see also [0248], [0267], [0272]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Asundi, Naulleau and Miyazaki using Kim’s teachings to include a processor configured to generate a super-resolution hologram image based on the plurality of hologram images in order to enable a more rigorous calculation of wavefield distributions on a tilted plane directly from the recorded holograms, since the advantage of digital holography is that the holograms have recorded all the information (Kim; [0230], [0233]).

As to claim 17, Asundi as modified by Naulleau, Miyazaki and Kim further discloses wherein a beam width of the input light is constant (see [0014], [0088]; note that this is interpreted as “not focused” based on Applicant’s specification). 

As to claim 18, Asundi as modified by Naulleau, Miyazaki and Kim further discloses wherein a beam width of the first piece of diffracted light is constant (see [0014], [0088]; note that this is interpreted as “not focused” based on Applicant’s specification).

As to claim 19, Asundi as modified by Naulleau, Miyazaki and Kim further discloses wherein a beam width of the second diffracted light is constant (see [0014], [0088]; note that this is interpreted as “not focused” based on Applicant’s specification).

As to claim 20, Asundi as modified by Naulleau, Miyazaki and Kim further discloses wherein the input light, the first diffracted light, and the second diffracted light are not focused (see [0014], [0088]).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482